DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) in view of SOGO (US 20160043290).
Regarding claim 1, CHA discloses a light emitting device for a display, comprising: 
a pixel region (region 50 pictured in fig 7 which is a pixel region PA of the device from fig 1, see para 27) including: 
a first LED stack (fig 7, 10, para 47); 
a second LED stack (fig 7, 20, para 51) disposed on the first LED stack; 
a third LED stack (fig 7, 30, para 54) disposed on the second LED stack; 
a first adhesive layer (IL 1 adheres 10 to 20, see fig 7, IL 1, para 56) disposed between the first LED stack and the second LED stack (IL 1 is between 10 and 20, see fig 7), or between the second LED stack and the third LED stack; 
a first metal bonding layer (fig 7, 22b, para 46 and 79) at least partially surrounded by the first adhesive layer (22b is surrounded by IL1, see fig 7), disposed between the first LED stack and the second LED stack (22b is disposed between 10 and 20, see fig 7), or the second LED stack and the third LED 
upper electrode pads (pads 12a, 13a, 24a and 35a, see fig 7, para 46, 49, 52 and 55) comprising a common electrode pad (fig 7, 12a, para 46), a first electrode pad (fig 7, 13a, para 49), a second electrode pad (fig 7, 24a, para 52), and a third electrode pad (fig 7, 35a, para 55),
wherein: 
the common electrode pad is connected to the first, second, and third LED stacks (12a is electrically connected to 10, 20 and 30, see fig 7); 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks 13a is connected to 10, 24a is connected to 20 and 35a is connected to 30, see fig 7), respectively; and 
the first, second, and third LED stacks are configured to be independently driven using the upper electrode pads (if different voltages are applied to 13a, 24a and 35a then 10, 20 and 30 can be operated independently, see fig 7).
CHA fails to explicitly disclose a device wherein the first metal bonding layer having a convex side surface in a vertical cross-section of the light emitting device.
SOGO discloses a device wherein the first metal bonding layer (solder 93, see fig 8, para 72) having a convex side surface in a vertical cross-section of the light emitting device (a top side surface of 93 is convex vertically, see fig 8).
CHA and SOGO are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the bonding layer shape of SOGO because they are from the same field of endeavor.

Regarding claim 2, CHA and SOGO disclose the light emitting device of claim 1.
CHA further discloses a device, wherein the first metal bonding layer has a thickness less than that of the first adhesive layer (22b has a smaller vertical thickness than IL 1, see fig 7).
Regarding claim 3, CHA and SOGO disclose the light emitting device of claim 1.
CHA further discloses a device, wherein: 
the pixel region further includes connectors (fig 7, 42a-b, 44 and 45a-b, para 45, 51 and 54) electrically connected to the upper electrode pads (see fig 7); and 
the first metal bonding layer is disposed between the upper electrode pads and the connectors (22b is between 42b and 12a, see fig 7).
Regarding claim 4, CHA and SOGO disclose the light emitting device of claim 3.
CHA further discloses a device, wherein the connectors pass through the first LED stack or the second LED stack (42a-b and 45a-b pass through 10 and 20, see fig 7).
Regarding claim 5, CHA and SOGO disclose the light emitting device of claim 3.
CHA further discloses a device, further comprising: 
a substrate (fig 7, 60, para 27); 
a second adhesive layer (16 is bonded to 16 and 10, see fig 7, 16, para 37) disposed between the first LED stack and the substrate; and 
a second metal bonding layer (fig 7, 12b, 13b, 14b and 15b, para 46) at least partially surrounded by the second adhesive layer.
Regarding claim 6, CHA and SOGO disclose the light emitting device of claim 5.

wherein the second metal bonding layer is disposed between one of the lower electrode pads disposed on the substrate and one of the upper electrode pads disposed on s the first LED stack (12b is between N0 and 12a, see fig 7).
Regarding claim 7, CHA and SOGO disclose the light emitting device of claim 5.
CHA further discloses a device, wherein the substrate comprises thin film transistors (60 can be a TFT substrate, see para 30).
Regarding claim 10, CHA and SOGO disclose the light emitting device of claim 1.
CHA further discloses a device, wherein: 
the first, second, and third LED stacks each have sides (10, 20 and 30 have sides, see fig 7); and 
the light emitting device further includes an optically non-transmissive film (fig 7, 46, para 59) disposed on at least one of the sides of the first, second, and third LED stacks (46 is at least indirectly in contact with 10, 20 and 30, see fig 7).
Regarding claim 21, CHA and SOGO disclose the light emitting stacked structure of claim 1.
CHA fails to explicitly disclose a device, wherein the first adhesive layer has a convex cross-sectional shape in a direction normal to the top surface of the substrate.
SOGO discloses a device, wherein the first adhesive layer has a convex cross-sectional shape in a direction normal to the top surface of the substrate (a bottom surface of 21 facing the top surface of 93.
CHA and SOGO are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the bonding layer shape of SOGO because they are from the same field of endeavor.

Regarding claim 22, CHA and SOGO disclose the light emitting stacked structure of claim 1.
CHA fails to explicitly disclose a device, wherein an empty space is formed between the first metal bonding layer and the first adhesive layer.
SOGO discloses a device, wherein an empty space is formed between the first metal bonding layer and the first adhesive layer (there is an empty space between 93 and 21, see fig 8, para 72-74).
CHA and SOGO are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the bonding layer shape of SOGO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the bonding layer shape of SOGO in order to increase the strength and reliability of the bond (see SOGO para 72-74).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) and SOGO (US 20160043290) in view of FORREST (US 20030213967).
Regarding claim 8, CHA and SOGO disclose the light emitting device of claim 1.
CHA fails to explicitly disclose a device, further comprising:
 a first transparent electrode in ohmic contact with the first LED stack; 
a second transparent electrode in ohmic contact with the second LED stack; and 
a third transparent electrode disposed in ohmic contact the third LED stack.
FORREST discloses a device, further comprising:

a second transparent electrode (ITO layer 60I disposed on 66 in the middle LED, see fig 12E, para 78) in ohmic contact with the second LED stack (by 60M, see para 76); and 
a third transparent electrode (ITO layer 60I disposed on 74 in the middle LED, see fig 12E, para 79) disposed in ohmic contact the third LED stack (by 60M, see para 76).
CHA and FORREST are analogous art because they both are directed towards semiconductor light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the transparent electrodes of FORREST because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the transparent electrodes of FORREST in order to make a device which is reliable and inexpensive (see FORREST para 15).
Regarding claim 9, CHA and SOGO disclose the light emitting device of claim 8.
CHA further discloses a device, wherein: 
each of the first, second, and third LED stacks comprises a first conductivity type semiconductor layer (10 comprises 10a, 20 comprises 20a and 30 comprises 30a, each of which has a 1st conductivity type, see fig 7, para 38) and a second conductivity type semiconductor layer (10 comprises 10b, 20 comprises 20b and 30 comprises 30b, each of which has a 2nd conductivity type, see fig 7, para 38).
CHA fails to disclose a device, wherein the first, second, and third transparent electrodes are electrically connected to the second conductivity type semiconductor layers of the first, second, and third LED stacks, respectively.

CHA and FORREST are analogous art because they both are directed towards semiconductor light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the transparent electrodes of FORREST because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the transparent electrodes of FORREST in order to make a device which is reliable and inexpensive (see FORREST para 15).
Claims 11-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUM (US 20090272989) in view of CHA (US 20170288093).
Regarding claim 11, SHUM discloses a light emitting stacked structure comprising: 
a substrate (fig 3A, 301, para 37); and
wherein each of the pixel regions (device 300, see fig 3A, para 37) includes:
 a first LED stack (LED layer stack 331, see fig 3A, para 37); 
a second LED stack disposed on the first LED stack (LED layer stack 332, see fig 3A, para 37); 
a third LED stack disposed on the second LED stack (LED layer stack 333, see fig 3A, para 37); and 
an adhesion layer (the contact layer 305 which is attached to 331 and 332, see fig 3A, para 37) disposed between the first LED stack and the second LED stack or between the second LED stack and the third LED stack, the adhesion layer having conductivity at least in a partial area thereof (305 may be formed of ITO which is electrically conductive, see para 37),

wherein at least one of the first, second, and third LED stacks has the first conductivity type semiconductor layer on top of the second conductivity type semiconductor layer (LED 332 has a p-type layer 308 on top of a n-type layer 306, see fig 3A, para 37), and the remaining ones of the first, second, and third LED stacks has the second conductivity type semiconductor layer on top of the first conductivity type semiconductor layer (LED 331 has a n-type semiconductor layer 304 on top of p-type semiconductor layer 302 and LED 333 has n-type semiconductor layer 312 on top of p-type semiconductor layer 310, see fig 3A, para 37).
SHUM fails to explicitly disclose a device comprising a substrate; and 
a plurality of pixel regions defined on the substrate.
CHA discloses a device comprising a substrate (fig 7, 60, para 27); and 
a plurality of pixel regions (pixel regions PA each of which contains a device 50, see figs 1 and 7, para 29) defined on the substrate.
SHUM and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHJM with the plurality of pixel regions of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHJM with the plurality of pixel regions of CHA in order to improve the luminance per unit area (see CHA para 170).
Regarding claim 12, SHUM and CHA disclose the light emitting stacked structure of claim 11.

CHA discloses a device, further comprising a barrier (fig 7, 46, para 33) disposed in a separation region defined between the pixel regions (46 is between pixel areas 40, see fig 7).
SHUM and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHJM with the plurality of pixel regions of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHJM with the plurality of pixel regions of CHA in order to improve the luminance per unit area (see CHA para 170).
Regarding claim 13, SHUM and CHA disclose the light emitting stacked structure of claim 11.
SHUM further discloses a device, wherein the adhesion layer is disposed between and is electrically connected to the first LED stack and the second LED stack (305 is between and electrically connected to 331 and 332, see fig 3A, para 37), or the second LED stack and the third LED stack.
Regarding claim 17, SHUM and CHA disclose the light emitting stacked structure of claim 11.
SHUM fails to explicitly disclose a device, wherein each of the pixel regions further includes: 
electrode pads comprising a common electrode pad, a first electrode pad, a second electrode pad, and a third electrode pad; 
the common electrode pad is connected to the first, second, and third LED stacks; 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks, respectively; and 
the first, second, and third LED stacks are configured to be independently driven using the electrode pads.

electrode pads comprising a common electrode pad (fig 7, 12a, para 46), a first electrode pad (fig 7, 13a, para 49), a second electrode pad (fig 7, 24a, para 52), and a third electrode pad (fig 7, 35a, para 55); 
the common electrode pad is connected to the first, second, and third LED stacks (12a is electrically connected to 10, 20 and 30, see fig 7); 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks (13a is connected to 10, 24a is connected to 20 and 35a is connected to 30, see fig 7), respectively; and 
the first, second, and third LED stacks are configured to be independently driven using the electrode pads (different biases could be applied to 13a, 24a and 35a and thus 10, 20 and 30 can be operated independently, see fig 7).
SHUM and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHJM with the plurality of pixel regions of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHJM with the plurality of pixel regions of CHA in order to improve the luminance per unit area (see CHA para 170).
Regarding claim 18, SHUM and CHA disclose the light emitting stacked structure of claim 17.
SHUM fails to explicitly disclose a device, wherein: 
each of the pixel regions further includes connectors electrically connected to the electrode pads; and 
the adhesion layer is disposed between the electrode pads and the connectors.

each of the pixel regions further includes connectors (fig 7, 42a, 44, and 45a-b, see fig 7, para 45) electrically connected to the electrode pads; and 
the adhesion layer is disposed between the electrode pads and the connectors (a line can be drawn between 12a and 44 which passes through IL1, see fig 7).	 
SHUM and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHJM with the plurality of pixel regions of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHJM with the plurality of pixel regions of CHA in order to improve the luminance per unit area (see CHA para 170).
Regarding claim 19, SHUM and CHA disclose the light emitting stacked structure of claim 18.
SHUM fails to explicitly disclose a device, wherein the connectors pass through the first LED stack or the second LED stack.
CHA discloses a device, wherein the connectors pass through the first LED stack or the second LED stack (45a-b pass through 10 and 20, see fig 7).
SHUM and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHJM with the plurality of pixel regions of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHJM with the plurality of pixel regions of CHA in order to improve the luminance per unit area (see CHA para 170).
claim 20, SHUM and CHA disclose the light emitting stacked structure of claim 11.
SHUM fails to explicitly disclose a device, wherein the adhesion layer comprises an organic material and a conductive material.
CHA discloses a device, wherein the adhesion layer comprises an organic material (26 can be polyimide, see fig 7, para 85) and a conductive material (the posts can be copper, see fig 54 and 79).
SHUM and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHJM with the plurality of pixel regions of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHJM with the plurality of pixel regions of CHA in order to improve the luminance per unit area (see CHA para 170).
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUM (US 20090272989) in view of CHA (US 20170288093) and FORREST (US 20030213967).
Regarding claim 11, SHUM and CHA disclose the light emitting stacked structure of claim 11.
SHUM fails to explicitly disclose a device, further comprising: 
a first transparent electrode in ohmic contact with the first LED stack;
a second transparent electrode in ohmic contact with the second LED stack; and 
a third transparent electrode in ohmic contact the third LED stack, 
wherein at least one of the first, second, and third transparent electrodes is directly disposed on one of the second conductivity type semiconductor layers of the first, second, and third LED stacks.
FORREST discloses a device, further comprising: 
 a first transparent electrode (ITO layer 60I disposed on 58 in the bottom LED, see fig 12E, para 77) in ohmic contact with the first LED stack (by 60M, see para 76); 

a third transparent electrode (ITO layer 60I disposed on 74 in the middle LED, see fig 12E, para 79) disposed in ohmic contact the third LED stack (by 60M, see para 76).
CHA discloses a device wherein at least one of the first, second, and third transparent electrodes is directly disposed on one of the second conductivity type semiconductor layers of the first, second (24a is a transparent electrode which is directly on second conductivity type layer 20c, see fig 7, para 86), and third LED stacks.
SHUM, CHA and FORREST are analogous art because they both are directed towards semiconductor light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHUM with the transparent electrodes of CHA and FORREST because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHUM with the transparent electrodes of CHA and FORREST in order to improve the luminance per unit area (see CHA para 170) and to make a device which is reliable and inexpensive (see FORREST para 15).
Response to Arguments
Applicant's arguments filed 10/15/2020 regarding claim 1 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the CHA et al reference (US 20170288093, hereinafter CHA) in combination with the Sogo et al reference (US 20160043290, hereinafter SOGO) does not teach a device with a metal bonding layer “having a convex side surface in a vertical cross-section of the light emitting device” because the convex surface of the metal adhesive layer 93 of SOGO (see fig 8, para 72) is convex only on its top side.  This argument is unpersuasive because the top of an 
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TIAN (US 20190019839) which describes a device with convex bonding layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811